--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.20



 
 


 


 
AUDITED
FINANCIAL STATEMENTS
 
U-VEND CANADA, INC.
 

--------------------------------------------------------------------------------

 
NOVEMBER 30, 2012
 

 
 

--------------------------------------------------------------------------------

 

U-VEND CANADA, INC.
 
INDEX TO FINANCIAL STATEMENTS
 

--------------------------------------------------------------------------------

 
 

 
Page
   
Report of Independent Registered Public Accounting Firm
1
       
Consolidated Financial Statements:
     
Consolidated Balance Sheets
2
   
Consolidated Statements of Operations
3
   
Consolidated Statement of Stockholders’ Deficiency
4
   
Consolidated Statements of Cash Flows
5
       
Notes to Consolidated Financial Statements
6 - 12



 


 
 

 
 

--------------------------------------------------------------------------------

 

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

 
The Board of Directors and Stockholders
U-Vend Canada, Inc.

 
 
We have audited the accompanying consolidated balance sheets of U-Vend Canada,
Inc. and Subsidiary as of November 30, 2012 and 2011, and the related
consolidated statements of operations, shareholders’ deficiency, and cash flows
for the years then ended.  These financial statements are the responsibility of
the Company's management.  Our responsibility is to express an opinion on these
financial statements based on our audits.
 
We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States).  Those standards require that we
plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free of material misstatement.  The Company is not
required to have, nor were we engaged to perform, an audit of its internal
control over financial reporting.  Our audits included consideration of internal
control over financial reporting as a basis for designing audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the Company’s internal control over financial
reporting.  Accordingly, we express no such opinion.  An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements, assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation.  We believe that our audits provide a
reasonable basis for our opinion.
 
In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the financial position of U-Vend Canada, Inc.
as of November 30, 2012 and 2011, and the consolidated results of its operations
and its cash flows for the years then ended in conformity with accounting
principles generally accepted in the United States of America.
 
As discussed in Note 1 to the consolidated financial statements, U-Vend Canada,
Inc. has suffered recurring losses from operations and as of November 30, 2012
has negative working capital of $173,674 and a stockholders’ deficit of
$173,674.  Additional capital will be required in order to satisfy existing
current obligations and finance working capital needs as well as additional
losses from operations that are expected. Management's plans in regard to these
matters are also described in Note 1.
 
 
/s/ Freed Maxick CPAs, P.C.
 
Buffalo, New York
January 13, 2014
 
 
 
1

--------------------------------------------------------------------------------

 
 
U-VEND CANADA, INC.
CONSOLIDATED BALANCE SHEETS
(expressed in Canadian dollars)
As of
 

   
November 30,
   
November 30,
     
2012
   
2011
 
ASSETS
                         
Current assets:
           
Cash
  $ 59     $ 14                    
Total assets
  $ 59     $ 14                    
LIABILITIES AND STOCKHOLDERS' DEFICIENCY
                                 
Current liabilities:
               
Accounts payable
  $ 22,150     $ 2,200  
Accrued expenses
    69,330       47,957  
Convertible notes payable, net of unamortized discount
    31,979       -  
Due to officers
    50,274       48,185  
Total current liabilities
    173,733       98,342                    
Commitments and contingencies
    -       -                    
Stockholders' deficiency
               
Class A common stock, no par value, unlimited authorized shares;
               
 10,329,404  issued and outstanding (10,196,238 at November 30, 2011)
               
Additional paid-in capital
    307,674       263,000  
Accumulated deficit
    (481,348 )     (361,328 )
Total stockholders' deficiency
    (173,674 )     (98,328 )                  
Total liabilities and stockholders' deficiency
  $ 59     $ 14  


 
2

--------------------------------------------------------------------------------

 
U-VEND CANADA, INC.
CONSOLIDATED STATEMENTS OF OPERATIONS
(expressed in Canadian dollars)
For the Years Ended
 

   
November 30,
   
November 30,
     
2012
   
2011
               
Revenue
  $ 5,094     $ 69,548                    
Costs of revenue
    2,871       24,709                    
Gross profit
    2,223       44,839                    
Operating expenses:
               
Selling, general and administrative
    104,837       261,624                    
Operating loss
    (102,614 )     (216,785 )                  
Other expenses:
               
Interest expense
    (16,367 )     (7,968 )
Other
    (1,039 )     -         (17,406 )     (7,968 )                  
Loss before income tax provsion
    (120,020 )     (224,753 )                  
Income tax provision
    -       -                    
Net loss
  $ (120,020 )   $ (224,753 )                  
Net loss per share - basic and diluted
  $ (0.01 )   $ (0.02 )                  
Weighted average common shares
               
outstanding - basic and diluted
    10,272,338       9,939,942  


 
3

--------------------------------------------------------------------------------

 
 
U-VEND CANADA, INC.
CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY
(expressed in Canadian dollars)
For the Years Ended November 30, 2012 and 2011
 

   
Common Stock
   
Additional Paid-in
   
Accumulated
   
Total
Stockholders
     
Shares
   
Capital
   
Deficit
   
Deficiency
                           
Balances at November 30, 2010
    9,618,405     $ 91,000     $ (136,575 )   $ (45,575 )                      
           
Sale of common stock and warrants
    341,833       99,000       -       99,000  
Stock based compensation
    236,000       73,000       -       73,000  
Net loss
    -       -       (224,753 )     (224,753 )                                  
Balances at November 30, 2011
    10,196,238       263,000       (361,328 )     (98,328 )                    
             
Sale of common stock and warrants
    87,333       24,000       -       24,000  
Stock based compensation
    45,833       11,000       -       11,000  
Warrants and beneficial conversion feature issued with convertible notes
    -       9,674       -       9,674  
Net loss
            -       (120,020 )     (120,020 )                                  
Balances at November 30, 2012
    10,329,404     $ 307,674     $ (481,348 )   $ (173,674 )

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
U-VEND CANADA, INC.
CONSOLIDATED STATEMENTS OF CASH FLOWS
(expressed in Canadian dollars)
For the Years Ended
 

   
November 30,
   
November 30,
     
2012
   
2011
 
Cash flows from operating activities:
           
Net loss
  $ (120,020 )   $ (224,753 )
Adjustments to reconcile net loss to net
               
  cash used by operating activities:
               
Stock based compensation
    11,000       73,000  
Amortization of debt discount
    -       -  
Foreign currency exchange loss
    10       -  
Increase in liabilities:
               
Accounts payable and accrued expenses
    41,323       24,992  
Net cash used by operating activities
    (67,687 )     (126,761 )                  
Cash flows from financing activities:
               
Proceeds from sale of common stock and warrants
    24,000       99,000  
Proceeds from issuance of convertible notes
    36,000       -  
Advances from officers
    2,089       5,016  
Repayment of short term note
    -       (2,500 )
Net cash provided by financing activities
    62,089       101,516                    
Net increase (decrease) in cash
    (5,598 )     (25,245 )                  
Cash - beginning of year
    14       25,259                    
Cash - end of year
  $ (5,584 )   $ 14                    
Cash paid for:
               
Interest
  $ 9,004     $ 7,968  
Income taxes
  $ -     $ -                    
Non-cash financing activities:
               
Issuance of debt discounts on convertible notes
  $ 9,674     $ -  

 
 
5

--------------------------------------------------------------------------------

 



U-VEND CANADA, INC.


NOTES TO THE CONSOILDATED FINANCIAL STATEMENTS
(expressed in Canadian dollars)




NOTE 1.  NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES


U-Vend Canada, Inc. was incorporated pursuant to the laws of the Province of
Ontario in May 2009. The Company and its wholly-owned subsidiary U-Vend USA LLC
(collectively the “Company”) develop, distribute and market various
“next-generation” self-serve electronic kiosks in a variety of locations ranging
from neighborhood grocery stores, drug stores, mass merchants, malls, and other
retail locations in North America. Through November 30, 2012, the Company’s
revenues consisted of equipment sales. Beginning in fiscal 2013, the Company
owns and operates kiosks with a particular focus on health food, frozen treats
and merchandise vending, and on January 7, 2014, the Company was acquired by
Internet Media Services, Inc. See discussion of merger in subsequent events
(Note 6).
 
Management's plans


The accompanying consolidated financial statements have been prepared on a going
concern basis. As shown in the accompanying consolidated financial statements,
the Company incurred a loss of $120,020 during the year ended November 30, 2012,
has incurred accumulated losses totaling $481,348, has a stockholders’
deficiency of $173,674 and has a working capital deficit of $173,674  at
November 30, 2012. These factors, among others, indicate that the Company may be
unable to continue as a going concern. The consolidated financial statements do
not include any adjustments that might result from the outcome of this
uncertainty.
 
The Company follows a process of continuous development of its product
offerings.  The Company’s product offerings have evolved to include offerings in
three distinct product areas: 1) healthy vending; 2) brand merchandising; and 3)
frozen treats.   The Company has partnered with numerous national consumer
product companies to deliver new and unique customer retail experiences in an
automated setting. The Company requires significant additional financing to
execute its business plan, to fund its marketing and sales efforts, and satisfy
its obligations on timely basis.
 
Management's plans in this regard include, but are not limited to, its merger
with Internet Media Services, Inc. that would include a cash infusion from third
parties (see Note 6). However, there is no assurance that the Company will be
successful in completing a transaction that will provide sufficient financing.
Should additional financing not be available, the Company will have to negotiate
with its lenders to extend the repayment dates or convert notes payable, and
curtail its business plan and marketing and sales efforts. There can be no
assurance, however, that the Company will be able to successfully negotiate with
its note holders in the event it fails to obtain additional financing.
 
Basis of presentation - The consolidated financial statements of the Company
expressed in Canadian dollars have been prepared in accordance with accounting
principles generally accepted in the United States (“U.S. GAAP”).


Principles of Consolidation - The consolidated financial statements include the
accounts of U-Vend Canada, Inc. and of its wholly-owned subsidiary U-Vend USA
LLC. U-Vend USA LLC is an inactive entity. All intercompany balances and
transactions have been eliminated in consolidation.


Use of Estimates - The preparation of financial statements in conformity with
U.S. GAAP requires management to make estimates and assumptions that affect
amounts reported in the consolidated financial statements and accompanying
notes. Actual results could differ from those estimates and be based on events
different from those assumptions. Future events and their effects cannot be
predicted with certainty; estimating, therefore, requires the exercise of
judgment. Thus, accounting estimates change as new events occur, as more
experience is acquired or as additional information is obtained.

 
6

--------------------------------------------------------------------------------

 



Fair Value of Common Shares Issued - Common shares issued are recorded based on
the value of the shares issued or consideration received, including cash,
services rendered or other non-monetary assets received, whichever is more
readily determinable.


Debt Discounts - When a convertible feature of conventional convertible debt is
issued, the embedded conversion feature is evaluated to determine if bifurcation
and derivative treatment is required and whether there is a beneficial
conversion feature. When the convertible debt provides for an effective rate of
conversion that is below market value, this feature is characterized as a
beneficial conversion feature (“BCF”). Prior to the determination of the BCF,
the proceeds from the debt instrument were first allocated between the
convertible debt and any embedded or detachable free standing instruments that
were included (common stock warrants). The proceeds allocated to common stock
warrants are recorded as a debt discount.


For the convertible notes, bifurcation of the embedded conversion feature was
not required and the Company recorded the debt discount related to the common
stock warrants and the BCF related to senior convertible notes as a debt
discount and recorded the senior convertible notes net of the discount related
to both the common stock warrants issued and the BCF. The debt discount is
amortized to interest expense over the life of the debt. In the case of any
conversion prior to the maturity date there will be an unamortized amount of
debt discount that relates to such conversion. The pro rata amount of
unamortized discount at the time of such conversion is charged to interest
expense as a loss on extinguishment of debt.


Revenue Recognition - Revenue recognized during the years ended November 30,
2012 and 2011 relates to the sale of equipment, which was recognized when title
of the goods transferred to the customer. Revenue is recognized net of sales
taxes collected from customers and subsequently remitted to governmental
authorities.
 
Earnings Per Common Share - The Company presents basic and diluted earnings per
share. Basic earnings per share reflect the actual weighted average of shares
issued and outstanding during the period. Diluted earnings per share are
computed including the number of additional shares that would have been
outstanding if dilutive potential shares had been issued. In a loss year, the
calculation for basic and diluted earnings per share is considered to be the
same, as the impact of potential common shares is anti-dilutive.
 
As of November 30, 2012, there were 728,500 (421,000 at November 30, 2011)
shares potentially issuable under convertible debt agreements and warrants that
could dilute basic earnings per share in the future that were excluded from the
calculation of diluted earnings per share because their inclusion would have
been anti-dilutive due to the Company’s losses during the years presented.


Fair Value of Financial Instruments - Financial instruments include cash,
accounts payable, accrued expenses, and convertible notes payables. Fair values
were assumed to approximate carrying values for these financial instruments,
since they are short term in nature or at interest rates that approximate the
rates that the Company is currently able to borrow at.


Fair value is defined as the price that would be received to sell an asset or
paid to transfer a liability in an orderly transaction between market
participants at the measurement date. The Fair Value Measurement Topic of the
FASB Accounting Standards Coded (“ASC") 820 establishes a three-tier fair value
hierarchy which prioritizes the inputs used in measuring fair value. The
hierarchy gives the highest priority to unadjusted quoted prices in active
markets for identical assets or liabilities (Level 1 measurements) and the
lowest priority to unobservable inputs (Level 3 measurements). These tiers
include:
 
·
Level 1, defined as observable inputs such as quoted prices for identical
instruments in active markets;



·
Level 2, defined as inputs other than quoted prices in active markets that are
either directly or indirectly observable such as quoted prices for similar
instruments in active markets or quoted prices for identical or similar
instruments in markets that are not active; and



·
Level 3, defined as unobservable inputs in which little or no market data
exists, therefore requiring an entity to develop its own assumptions, such as
valuations derived from valuation techniques in which one or more significant
inputs or significant value drivers are unobservable.

 
 
7

--------------------------------------------------------------------------------

 



Income Taxes - The Company accounts for income taxes with the recognition of
estimated income taxes payable or refundable on income tax returns for the
current year and for the estimated future tax effect attributable to temporary
differences and carryforwards. Measurement of deferred income items is based on
enacted tax laws including tax rates, with the measurement of deferred income
tax assets being reduced by available tax benefits not expected to be realized
in the immediate future.


The Company reviews tax positions taken to determine if it is more likely than
not that the position would be sustained upon examination resulting in an
uncertain tax position. The Company did not have any material unrecognized tax
benefit at November 30, 2012 or 2011. The Company recognizes interest accrued
and penalties related to unrecognized tax benefits in tax expense. During the
years ended November 30, 2012 and 2011, the Company recognized no interest and
penalties.


The Company files federal income tax returns in Canada and the U.S. and various
states. The Company is subject to Canadian federal, U.S. federal and state
income tax examinations for the 2009 through 2012 tax years.
 
Advertising Costs - Advertising costs are expensed as incurred in the
accompanying consolidated statements of operations. Advertising costs were
$7,950 for the year ended November 30, 2012 ($1,011 - 2011).
 
Foreign Currency - The Company has determined that the Canadian Dollar is its
functional currency since that is the primary economic environment in which the
Company operates.  Foreign currency transaction gains and losses resulting from
or expected to result from transactions denominated in a currency other than the
Company’s the functional currency are recognized in other expense in the
accompanying consolidated statements of operations. Foreign currency transaction
losses for the year ended November 30, 2012 was de minimus ($0 - 2011).
 
 
NOTE 2.  CONVERTIBLE NOTES PAYABLE
 
During the year ended November 30, 2012, the Company issued ten (10) Convertible
Promissory Notes (“Notes”) in the aggregate principal amount of $36,000. The
Notes, which are due on various dates between April 2013 and September 2013,
bear interest at the rate of 8% per annum, are unsecured and are convertible
into 150,000 shares of the Company's common stock at the election of the Company
at a conversion price of $0.24 per share.  In connection with the sale, the
Company issued warrants to certain Note holders to acquire an aggregate of
70,167 shares of its common stock with an exercise price of $0.24 per share. The
warrants expire on the earlier of four years from the date of issuance or two
years from the date the Company's shares are publicly traded.
 
The Company has not repaid the Notes on the maturity date and is in discussions
with the holders to convert the debt into equity upon consummation of a
transaction as detailed in Note 6.
 
The Company allocated the $36,000 of proceeds received from the Notes to debt
and warrants based on the then computed relative fair values. The warrants
issued were valued using a Black-Scholes option-pricing model with the following
assumptions: (1) common stock fair value of $0.24 per share (2) expected
volatility of 42.03%, (3) risk-free interest rate of 0.51%, (4) life of 4 years
and (5) no dividend, which resulted in a fair value of $5,601 and a relative
fair value of $4,837. Additionally, the resulting relative fair value allocated
to the debt component and effective conversion rate were used to measure the
beneficial conversion feature in the amount of $4,837. The aggregate amounts
allocated to the warrants and beneficial conversion feature, of $9,674 were
recorded as a debt discounts and to additional paid- capital. The debt discount
is amortized as debt discount expense over the originally stated term of the
Notes. During the year ended November 30, 2012, $5,653 of discount was accreted
and recorded as amortization of debt discounts, included as a component of
interest expense.
 

   
Principal
   
Unamortized debt discount
   
Carrying Value
                     
Convertible Notes due at various dates between
                 
 April and September 2013
  $ 36,000     $ 4,021     $ 31,979  

 
 
8

--------------------------------------------------------------------------------

 



Subsequent to November 30, 2012, the Company issued four (4) Convertible
Promissory Notes in the aggregate principal amount of $179,000. The Notes, which
are due on various dates between July 2014 and November 2014, bear interest at
rates ranging between 8% and 18% per annum, are unsecured and are convertible
into 191,667 shares of the Company's common stock. Of the $179,000 Notes issued,
$4,000 is convertible at the option of the Company at a fixed conversion price
of $0.24 per share and $175,000 is convertible at the option of the holder at an
initial conversion price of $1.00 per share, subject to adjustment.  In
connection with the issuance of the Notes, the Company issued warrants to the
Note holders to acquire an aggregate of 737,167 shares of its common stock with
an exercise price of $0.24 per share. The warrants expire on various dates from
two to four years from the date of issuance.
 
 
NOTE 3.  STOCKHOLDERS’ DEFICIENCY


The Company has authorized an unlimited number of each of the following classes
of stock:


Class A common stock - shares shall be entitled to receive dividends if and when
declared by the board of directors; shall participate ratably with the holders
of the Class B common and the Class C common shares in any distribution of
assets in the event of a liquidation, dissolution or winding-up; and shall have
voting rights. As of November 30, 2012, 10,329,404 shares of Class A common
stock were issued and outstanding (10,196,238 at November 30, 2011).


Class B common stock - shares shall be entitled to receive dividends if and when
declared by the board of directors; shall participate ratably with the holders
of the Class A common and the Class C common shares in any distribution of
assets in the event of a liquidation, dissolution or winding-up; and shall have
voting rights. As of November 30, 2012, no shares of Class B common stock were
issued and outstanding (0 at November 30, 2011).


Class C common stock - shares shall be entitled to receive dividends if and when
declared by the board of directors; shall participate ratably with the holders
of the Class A common and the Class B common shares in any distribution of
assets in the event of a liquidation, dissolution or winding-up; and do not have
voting rights. As of November 30, 2012, no shares of Class C common stock were
issued and outstanding (0 at November 30, 2011).


Class D special shares - shares shall be entitled to receive dividends if and
when declared by the board of directors; shall be entitled to receive $100 for
each Class D share held, plus any declared and unpaid dividends before remaining
assets are distributed to Class A, B and C holders, but no further proceeds
beyond the redemption amount; and shall have voting rights. As of November 30,
2012, no shares of Class D common stock were issued and outstanding (0 at
November 30, 2011).


Class E special shares - shares shall be entitled to receive dividends if and
when declared by the board of directors, including the right to receive
dividends in priority or ratably with the holder of common shares; shall be
entitled to receive $100 for each Class E share held, plus any declared and
unpaid dividends before remaining assets are distributed to Class A, B and C
holders or amount paid to Class D holders, but no further proceeds beyond the
redemption amount; and do not have voting rights. As of November 30, 2012, no
shares of Class E common stock were issued and outstanding (0 at November 30,
2011).


During the year ended November 30, 2011, the Company sold in a private placement
an aggregate of 341,833 shares of Class A common stock and warrants to acquire
421,000 shares of Class A common stock for $99,000. The warrants are exercisable
at a strike price of $0.24 and expire at the earlier of four years from the date
of issuance or two years from the date the Company's stock is publicly traded.


During the year ended November 30, 2011, the Company entered into agreements to
issue 236,000 shares of Class A common stock as consideration for the services
outlined in the agreements. Accordingly, $73,000, representing the fair value of
the shares issued, was charged to operations for services provided during the
year ended November 30, 2011.

 
9

--------------------------------------------------------------------------------

 



During the year ended November 30, 2012, the Company sold in a private placement
an aggregate of 87,333 shares of Class A common stock and warrants to acquire
87,333 shares of Class A common stock for $24,000. The warrants are exercisable
at a strike price of $0.24 and expire at the earlier of four years from the date
of issuance or two years from the date the Company's stock is publicly traded.


During the year ended November 30, 2012, the Company entered into agreements and
issued 45,833 shares of common stock as consideration for the services outlined
in the agreements. Accordingly, $11,000, representing the fair value of the
shares issued, was charged to operations for services provided during the year
ended November 30, 2012.


Subsequent to November 30, 2012, the Company sold in private placements an
aggregate of 334,166 shares of Class A common stock and warrants to acquire
247,500 shares of Class A common stock for $85,000. The warrants are exercisable
at a strike price of $0.24 and expire at the earlier of four years from the date
of issuance or two years from the date the Company's stock is publicly traded.


Subsequent to November 30, 2012, the Company entered into agreements and issued
1,286,978 shares of Class A common stock as consideration for the services
outlined in the agreements. Accordingly, $308,875, representing the fair value
of the shares issued, was charged to operations for services provided subsequent
to November 30, 2012. The Company also issued 83,335 warrants for services with
an exercise price of $0.24, set to expire at the earlier of two years from the
date of issuance or two years from the date the Company's stock is publicly
traded. The warrants had an aggregate fair value of approximately $5,000.
Further, 250,522 shares of Class A common stock were issued to satisfy $60,125
of accrued liabilities related to services performed in previous years.


The following summarizes the outstanding warrants, all with an exercise price of
$0.24:


Warrants outstanding at November 30, 2010
-
Warrants issued with private placements
421,000
Warrants outstanding at November 30, 2011
421,000
Warrants issued with private placements
87,333
Warrants issued with convertible notes
70,167
Warrants outstanding at November 30, 2012
578,500

 
 
NOTE 4. - INCOME TAXES
 
Following is a summary of the components giving rise to the income tax provision
(benefit) for the years ended November 30, 2012 and 2011:
 

   
2012
   
2011
 
Current
           
Federal and provincial
  $ -     $ -         -       -  
Deferred
               
Federal
    (12,294 )     (9,150 )
Provincial
    (8,195 )     (5,545 )
Less increase in valuation allowance
    20,489       14,695  
Net deferred
    -       -                    
Total income tax provision
  $ -     $ -  


 
10

--------------------------------------------------------------------------------

 



Individual components of deferred taxes are as follows as of November 30, 2012
and 2011:
 

   
2012
   
2011
 
Deferred tax assets (liabilities)
           
Net operating loss carryforwards
  $ 62,974     $ 45,034  
Less valuation allowance
    (62,974 )     (45,034 )                  
Gross deferred tax assets (liabilities)
  $ -     $ -  

 
The Company has approximately $252,000 in net operating loss carryforwards
(“NOL’s”) available to reduce future taxable income. These carryforwards begin
to expire in year 2029. Due to the uncertainty as to the Company’s ability to
generate sufficient taxable income in the future and utilize the NOL’s before
they expire, the Company has recorded a valuation allowance to reduce the net
deferred tax asset.
 
During the years ended November 30, 2012 and 2011 the Company had no
unrecognized tax benefits.  The Company’s policy is to recognize interest
accrued and penalties related to unrecognized tax benefits in tax expense.
 
The Company is required to file income tax returns in the Canadian Federal
jurisdiction and in the Province of Ontario. The Company is also required to
file income tax returns in the Unites States federal and state jurisdictions.
However, the Company's U.S. subsidiary was inactive through the period ended
November 30, 2012. The Company has not filed its tax returns with the federal
provincial and state agencies since its formation in 2009. The tax years
2009-2012 generally remain open to examination by these taxing authorities. The
Company does not expect material fines and penalties arising from its non
compliance.
 
The differences between Canadian statutory Federal and Provincial income tax
rate and the effective income tax rate in the accompanying consolidated
statements of operations are as follows:
 

 
2012
 
2011
       
Statutory Federal and Provincial rate
25.0%
 
26.5%
Permanent difference
(7.9%)
 
(20.06%)
Change in valuation reserve
(17.1%)
 
(6.5%)
Effective tax rate
0.0%
 
0.0%



 
NOTE 5. DUE TO OFFICERS
 
Two officers of the Company, who are also the two most significant shareholders
of the Company, have provided the Company with lines of credit through use of
personal credit cards. Total amounts due to officers at November 30, 2012 and
2011 amounted to $50,274 and $48,185, respectively. Included in interest expense
for the year ended November 30, 2012 is $9,004 ($7,968 - 2011) of interest and
charges incurred by the officers on behalf of the Company through use of their
credit cards, which yield interest rates ranging from 12% to 26%.


 
11

--------------------------------------------------------------------------------

 


NOTE 6.  SUBSEQUENT EVENTS
 
Merger - The Company completed a merger with Internet Media Services, Inc.
(IMS), a U.S. based public entity, through exchange of shares and equity
instruments. The transaction  results in the Company becoming a subsidiary of
IMS. In advance of the merger, IMS provided cash of approximately $49,000 to the
Company for working capital needs. The cash advance is non-interest bearing and
does not have a defined maturity date.


The Company and IMS have jointly entered into a term sheet dated October 15,
2013 with a financing company (“Lessor”) to provide for equipment lease
financing in the aggregate amount of $1 million. The consolidated entity will
use this financing to acquire equipment that will be used in direct income
producing activities.


On about November 1, 2013, the Company and IMS have leased equipment worth
approximately $197,000 pursuant to financing by the Lessor. As per the terms of
the agreement with the Lessor, the consolidated entity  will be obligated to pay
$57,202 annually including interest at 9% per annum and also buy the equipment
from the Lessor for approximately $86,790 in November 2016. Accordingly, the
lease will be treated as a capital lease.
 
Operating Leases - The Company entered into two operating lease agreements, one
to lease warehouse space in the greater Chicago, Illinois region and one to
lease a vehicle. The warehouse lease is for a term of 54 months commencing in
November 2013 and requires a monthly rent of $1,875 with scheduled rent
increases. The vehicle lease is for a term of 48 months commencing in October
2013 and requires a monthly payment of $670.
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 